 

DIRECTOR AGREEMENT

 

THIS DIRECTOR AGREEMENT (this “Agreement”) is made and entered into this
effective as of this _6th_ day of December 2018 (the “Effective Date”), by and
between MARIZYME, INC., a Nevada corporation (the “Company”) and Terry Brostwin,
an individual (the “Director”).  

 

RECITALS:

 

WHEREAS, the Company has appointed the Director to serve on the Board of
Directors of the Company (the “Board”) pursuant to this Agreement; and

 

WHEREAS, the Director has been appointed to the Board of Directors of the
Company pursuant to the terms set forth herein and in accordance with the
provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the Director’s services to
the Company as a member of the Board and intending to be legally bound hereby,
the Company and the Director hereby agree as follows:

 

AGREEMENT:

 

1.Term. The term of the Director’s appointment commences on December 6, 2018
(the “Commencement Date”) and shall expire upon the Director’s resignation or
removal from office in pursuant to the terms of this Agreement, the Company’s
then current Articles of Incorporation as may be amended from time to time, or
any applicable laws, rules or regulations (the “Expiration Date”). In the event
that the Director’s successor has not been elected or appointed as of the
Expiration Date, the Director agrees to continue to serve hereunder until such
successor has been duly elected and qualified.  

 

2.Compensation. In exchange for the Director’s service as a member of the Board,
as of the Effective Date, the Company agrees to compensate the Director, and the
Director agrees to accept the following compensation set forth on Schedule A
subject to the terms herein. In the event that the Director serves less than a
full year on the Board, or any committee thereof, the Company shall only be
obligated to pay the pro rata portion of such “Cash Compensation” as set forth
on Schedule A hereto to the Director for services performed during such year.
Furthermore, all unvested “Equity Compensation” set forth on Schedule A hereto
shall be forfeited and shall not accelerate in the event the Director serves
less than a full year on the Board. 

 

3.Duties. The Director shall exercise all powers in good faith and in the best
interests of the Company, including but not limited to, the following:  

 

(a)Director shall attend, either in person, by teleconference, by other
electronic means, or in such manner as designated by the Board, the three
Quarterly Meeting and the one Annual Meeting of the Board of Directors and the
meetings of the various committees to which the Director has been appointed. 

 

(b)Conflicts of Interest/Applicable law. In the event that the Director has a
direct or indirect financial or personal interest in a contract or transaction
to which the company is a party, or the Director is contemplating entering into
a transaction that involves use of corporate assets or competition against the
Company, the Director shall promptly disclose such potential conflict to the
applicable Board committee and proceed as directed by such committee or the
Board, as applicable. The Director acknowledges the duty of loyalty and the duty
of care owed to the Company pursuant to Delaware law and agrees to act in all
cases in accordance with applicable law. 

 

(c)Corporate Opportunities. Whenever the Director becomes aware of a business
opportunity, related to the Company’s business, which one could reasonably
expect the Director to make available to the Company, the Director shall
promptly disclose such opportunity to the applicable Board committee and proceed
as directed by such committee. 

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



 

 

(d)Confidentiality. The Director agrees and acknowledges that, by reason of the
nature of the Director’s duties on the Board, the Director will have or may have
access to and become informed of proprietary, confidential and secret
information which is a competitive asset of the Company (“Confidential
Information”), including, without limitation, any lists of customers or
suppliers, distributors, financial statistics, research data or any other
statistics and plans or operation plans or other trade secrets of the Company
and any of the foregoing which belong to any person or company but to which the
Director has had access by reason of the Director’s relationship with the
Company. The term “Confidential Information” shall not include information
which: (i) is or becomes generally available to the public other than as a
result of a disclosure by the Director or Director’s representatives; or (ii) is
required to be disclosed by the Director due to governmental regulatory or
judicial process. The Director agrees faithfully to keep in strict confidence,
and not, either directly or indirectly, to make known, divulge, reveal, furnish,
make available or use (except for use in the regular course of employment
duties) any such Confidential Information. The Director acknowledges that all
manuals, instruction books, price lists, information and records and other
information and aids relating to the Company’s business, and any and all other
documents containing Confidential Information furnished to the Director by the
Company or otherwise acquired or developed by the Director, shall at all times
be the property of the Company. Upon termination of the Director’s services
hereunder, the Director shall return to the Company any such property or
documents which are in the Director’s possession, custody or control, but this
obligation of confidentiality shall survive such termination until and unless
any such Confidential Information shall have become, through no fault of the
Director, generally known to the public. The obligations of the Director under
this subsection are in addition to, and not in limitation or preemption of, all
other obligations of confidentiality which the Director may have to the Company
under general legal or equitable principles. 

 

(e)Non-competition and Non-solicitation. The Director agrees that commencing on
the Commencement Date and for a period of one year after the Expiration Date,
the Director will not without the written consent of the Company, either
individually or as owner, partner, agent, employee, or consultant, engage in any
activity that involves the development of enzyme therapy methods for the
prevention, treatment, and/or amelioration of and/or therapy for wound care,
thrombosis, oral mucositis, dental cleaning or disease, HIV in humans, and will
not on the Director’s own behalf, or on behalf of any third party, directly or
indirectly hire, discuss employment with, or recommend to any third party the
employment of any employee of the Company or any of its affiliates who was
actively employed by the Company or an affiliate during the term of this
Agreement without regard to whether that employee has subsequently terminated
his or her employment with the Company. The Director may continue to engage in
any research, treatment or drug development activities and clinical trials for
third parties so long as such activities exclude the dissemination or disclosure
of the Company’s Confidential Information and such activities are disclosed to
the Company. If at any time during the term of this Agreement there is doubt as
to whether the Director’s professional activities comport with the terms of this
Section 3(d), the Director must obtain consent from the Company in order to
engage in the relevant activity, which consent will not be unreasonably
withheld. 

 

(f)Insider Trading Policies and Code of Ethics. The Director agrees to abide by
and follow all such procedures set forth in the Company’s Insider Trading
Policy, Code of Ethics and any similar policy, code or document governing the
conduct of directors of the Company as in existence now or at any time during
the term of this Agreement.  

 

4.Expenses. Upon submission of adequate documentation by the Director to the
Company, the Director shall be reimbursed for all reasonable expenses incurred
in connection with the Director’s position as a member of the Board.  

 

5.Indemnity. The Company and the Director agree that indemnification with
respect to the Director’s service on the Board shall be governed by laws of the
State of Nevada and the Company’s Bylaws and Aritcles of Incorporation. 

 

6.Withholding. The Director agrees to cooperate with the Company to take all
steps necessary or appropriate for the withholding of taxes by the Company
required under law or regulation in connection herewith, and the Company may act
unilaterally in order to comply with such laws.  

 

7.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the Company and its successors and assigns. 

 

8.Recitals. The recitals to this Agreement are true and correct and are
incorporated herein, in their entirety, by this reference. 

 

9.Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.  

 

10.Headings and Captions. The titles and captions of paragraphs and
subparagraphs contained in this Agreement are provided for convenience of
reference only, and shall not be considered terms or conditions of this
Agreement. 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



 

 

11.Neutral Construction. Neither party hereto may rely on any drafts of this
Agreement in any interpretation of the Agreement. Both parties to this Agreement
have reviewed this Agreement and have participated in its drafting and,
accordingly, neither party shall attempt to invoke the normal rule of
construction to the effect that ambiguities are to be resolved against the
drafting party in any interpretation of this Agreement. 

 

12.Counterparts. This Agreement may be executed in one (1) or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.  

 

13.Miscellaneous. This Agreement shall be construed under the laws of the State
of Nevada, without application to the principles of conflicts of laws. This
Agreement and the Indemnification Agreement constitute the entire understanding
between the parties with respect to the Director’s service on the Board of the
Company, and there are no prior or contemporaneous written or oral agreements,
understandings, or representations, express or implied, directly or indirectly
related to this Agreement that are not set forth or referenced herein. This
Agreement supersedes all negotiations, preliminary agreements, and all prior and
contemporaneous discussions and understandings of the parties hereto and/or
their affiliates with respect to the Director’s service on the Board of the
Company. The Director acknowledges that he has not relied on any prior or
contemporaneous discussions or understandings in entering into this Agreement.
The terms and provisions of this Agreement may be altered, amended or discharged
only by the signed written agreement of the parties hereto.  

 

[Remainder of Page Intentionally Left Blank]

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Director Agreement as
of the Effective Date.

 

MARIZYME, INC., a Nevada corporation

 

DIRECTOR:

 

Terry Brostwin

 

 

 

 

By: /s/ Juan Francico Gutierrez

By: /s/ Terry Brostwin

Name: Juan Francico Gutierrez

 

Title: Director

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



 

 

SCHEDULE A

 

Cash Compensation:

 

The Director shall be entitled to no cash compensation for service on the Board
as compensation effective December 5, 2018.

 

Equity Compensation:

 

The Director shall be entitled to options to purchase 140,000 shares of the
Company’s common stock, at an exercise price equal to $1.50, for service on the
Board through the one year anniversary of the Commencement Date of which 80,000
shall fully vest as of such date and the remaining 60,000 shall vest monthly
over the course of 12 months. Thereafter, the Director shall be entitled to
additional options to purchase shares of the Company’s common stock at an
exercise price equal to the closing price of the Company’s common stock on the
date, for each full year of service on the Board to be jointly determined in the
future. All such options shall fully vest one year following the date of grant.

--------------------------------------------------------------------------------

5